Citation Nr: 1045783	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as 
secondary to service-connected sinusitis, status post choanal 
stenosis surgery.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to July 1995 
and from July 1998 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of 
Disagreement was received in May 2009, a Statement of the Case 
was issued in May 2009, and a Substantive Appeal was received in 
June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that his 
current sleep apnea is secondary to the service-connected 
sinusitis, status post choanal stenosis surgery.  The Veteran 
underwent a VA examination in April 2009.  Although the VA 
examination provided an opinion with regard to whether the 
Veteran's current sleep apnea is related to the Veteran's 
service-connected sinusitis and status post chondral stenosis, it 
did not provide an opinion with regard to whether the Veteran's 
current sleep apnea is aggravated by the Veteran's service-
connected sinusitis, status post choanal stenosis surgery.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  The Board also notes that secondary 
service connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Such matters involve medical questions and must be 
addressed by medical personnel.  Under the circumstances, the 
Board believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
sleep apnea.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current sleep apnea shown 
to exist;

b) opine whether any such sleep apnea is 
at least as likely as not related to the 
Veteran's service;

c) if not, whether any such sleep apnea is 
at least as likely as not related to the 
Veteran's service-connected sinusitis, 
status post choanal stenosis surgery;

d) if not, opine whether any such sleep 
apnea is aggravated (aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms) by the 
Veteran's service-connected sinusitis, 
status post choanal stenosis surgery; and

e) provide detailed rationale, with 
specific references to the record, for the 
opinion. 
 
2.  Re-adjudicate the claim with 
consideration of all relevant criteria.  
If it remains denied, issue an appropriate 
supplemental statement of the case (SSOC) 
and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


